Name: Commission Regulation (EC) No 1268/95 of 2 June 1995 laying down certain transitional measures concerning the implementation of the Uruguay Round Agreement on Agriculture applicable to agricultural products exported in the form of goods not covered by Annex II to the Treaty and modifying Regulation (EC) No 2476/94
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  tariff policy;  international trade
 Date Published: nan

 3 . 6 . 95 I EN I Official Journal of the European Communities No L 123/5 COMMISSION REGULATION (EC) No 1268/95 of 2 June 1995 laying down certain transitional measures concerning the implementation of the Uruguay Round Agreement on Agriculture applicable to agricultural products exported in the form of goods not covered by Annex II to the Treaty and modifying Regulation (EC) No 2476/94 expenditure in that year as an application lodged at the end of the year ; whereas the issue of certificates should therefore be subject to the same rules throughout the year ; Whereas quantities exported as international food aid within the meaning of Article 10 (4) of the Uruguay Round Agreement on Agriculture should be identified ; Whereas the Management Committee on horizontal ques ­ tions concerning trade in processed agricultural products not listed in Annex II has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in par ­ ticular Article 3 thereof, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (2), and in particular Articles 8 (3) and 20 thereof, Whereas, in order to ensure that a distinction is made between quantities exported before and quantities exported after the date of entry into force of the Uruguay Round Agreement on Agriculture, Article 1 of Commis ­ sion Regulation (EC) No 2476/94 (3) lays down that the period of validity of advance fixing certificates issued under the current arrangements for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty is limited to 13 October 1995 ; whereas that provision could lead to an interruption of export flows when the Uruguay Round Agreement on Agriculture enters into force for products exported in the form of goods not covered by Annex II to the Treaty on 16 October 1995 ; whereas, to avoid such a disruption of trade , transitional measures should be adopted to permit the use of advance fixing certificates issued before 16 October 1 995 after that date ; Whereas, in order to ensure precise administration of the quantities which may be exported, certificates should be issued after a period for consideration and the informa ­ tion to be notified to the Commission and the method to be used for that notification should be specified ; Whereas applications for advance fixing certificates in ­ volving moderate quantities of basic products do not risk seriously upsetting the forecasts of expenditure during a budgetary year ; Whereas an application for advance fixing at the begin ­ ning of a budgetary year has the same effect on overall Article 1 This Regulation lays down the detailed transitional rules for the issue of advance fixing certificates for the refund applicable to certain agricultural products exported in the form of goods referred to in Annex B to Commission Regulation (EC) No 1222/94 (4) before the entry into force of the arrangements laid down in the Uruguay Round Agreement on Agriculture (hereinafter referred to as 'the Agreement') applicable to exports of goods not covered by Annex II to the Treaty. Article 2 Applications may be made from 12 June 1995 for export certificates with advance fixing of the refund, hereinafter referred to as 'certificates', for exports that may take place after 13 October 1995, if the period of validity of the certificate, with effect from the date of application within the meaning of Article 4 of Commission Regulation (EC) No 1223/94 (\ extends beyond 13 October 1995. Article 3 1 . The advance fixing certificates referred to in Article 2 shall be issued on the fifth working day following submission of the application provided no special measures are adopted in the meantime. (') OJ No L 349, 31 . 12. 1994, p . 105. (2) OJ No L 318 , 20. 12. 1993, p . 18 . 0 OJ No L 264, 14. 10 . 1994, p. 9. (4) OJ No L 136, 31 . 5 . 1994, p. 5 . Is) OJ No L 136, 31 . 5. 1994, p. 33 . 3 . 6 . 95No L 123/6 T EN Official Journal of the European Communities Titolo GATT  Aiuto alimentÃ ¤re 'GATT-certificaat  Voedselhulp 'Certificado GATT  Aiuda alimentar 'GATT-todistus  elintarvikeapu 'GATT-licens  livsmedelshjÃ ¤lp . The provisions of the preceding Articles shall not apply to such certificates. 2. By way of derogation from paragraph 1 , certificates relating to applications for quantities lower than 20 tonnes in the case of butter (PG6), 40 tonnes for other milk products and for products from the sugar and egg sectors and 200 tonnes in the case of other products shall be issued immediately, unless measures taken pursuant to Article 5 (3) of Regulation (EC) No 1222/94 provide otherwise . 3 . In cases as referred to in paragraph 2 a party may not lodge more than one application for each basic product on any one day with the same competent authority. Article 4 1 . Box 22 of the certificates referred to in Article 2 shall contain one of the following indications, under ­ lined : 'Certificado GATT' 'GATÃ -attest' 'GATT-Bescheinigung 'Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã Ã £Ã Ã  Article 7 The provisions of Articles 2 to 5, Article 7 ( 1 ) and (2) and Article 9 of Regulation (EC) No 1223/94 shall apply to certificates issued pursuant to this Regulation . Article 8 Member States shall notify the Commission : (a) every Tuesday and Friday in respect of each basic product of the applications for certificates referred to in Article 2 or in Article 10 , or the absence of certifi ­ cates, registered up to the working day preceding the notification ; (b) before the 1 5th of each month :  of the quantities for which certificates have been returned in the course of the preceding month and not used,  of the certificates issued in the course of the pre ­ ceding month, as referred to in Article 6. The notifications shall distinguish between certificates referred to in Article 3 (2), and the certificates subject to a maximum waiting period of five days referred to in Article 3 ( 1 ). Article 9 This Regulation shall not apply to the advance fixing certificates referred to in Article 6 of Regulation (EC) No 1223/94. 'GATT certificate 'Certificat GATT 'Titolo GATT' 'GATÃ -certificaat' 'Certificado GATT 'GATÃ -todistus' 'GATT-licens'. 2 . These certificates shall be valid from their date of issue until the date determined in accordance with Article 4 of Regulation (EC) NÃ ³ 1223/94. Article 5 Where a certificate referred to in Article 2 is returned to the issuing body before the end of its period of validity or before 15 October 1996 if the certificate is valid beyond that date, the security forfeit pursuant to Article 33 (2) of Commission Regulation (EEC) No 3719/88 (! ) shall be reduced by 40 % . Article 6 Box 20 of applications for certificates and of certificates for food aid operations within the meaning of Article 10 (4) of the Agreement shall contain one of the following indications : 'Certificado GATT  ayuda alimentaria 'GATT-attest  FÃ ¸devarehjÃ ¦lp Article 10 Regulation (EC) No 2476/94 shall be amended as follows : 1 . The following Article shall be added after Article 2 : Article 2a Any certificate which has not been fully used, or which will not be fully used, by 14 October 1995 may be the subject of an application for a replacement certificate for the quantity unused, on the same terms as the original certificate, the end of the period of validity being carried forward to the date until which the original certificate would have been valid in the absence of the provisions of Article 1 . 'GATÃ -Bescheinigung  Nahrungsmittelhilfe 'Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã Ã £Ã Ã   Ã ÃÃ ¹Ã Ã ¹Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ® Ã ²Ã ¿Ã ®Ã ¸Ã µÃ ¹Ã ±' 'GATT certificate  food aid' 'Certificat GATT  Aide alimentaire ( ¢) OJ No L 331 , 2. 12. 1988 , p. 1 . 3 . 6 . 95 | EN I Official Journal of the European Communities No L 123/7 the invitations to tender referred to in Article 44 of Regulation (EEC) No 3719/88 .' These certificates shall be issued in accordance with the conditions set out in Article 3 of Regulation (EC) No 1268/95 0 ­ 0 OJ No L 123, 3. 6 . 1995, p. 5 .' 2 . The following Article shall be added after Article 3 : 'Article 3a This Regulation shall not apply to applications for certificates and to certificates issued in connection with Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1 995. For the Commission Martin BANGEMANN Member of the Commission